Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
2. 	This office action is in response to an amendment filed on 01/06/2021 in response to PTO office action dated 10/06/2020. The amendments/arguments has been entered and considered. 

3. 	Claims 1 and 10 have been amended. Claims 19 and 20 have been previously cancelled. Claim 21 have been cancelled with this response. Claims 1-18 are now pending in this office action. 

4. 	Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 102 (a)(i) and 103(a) have been fully considered and are not persuasive.

Applicant’s arguments regarding claims 1 and 10 on page 12 states “as to each of independent claims 1 and 10, the cited references fail to teach or suggest assigning the first vertices into a plurality of groups of first vertices”.
Examiner respectfully disagrees and maintains that CAI reference teaches, “assigning the first vertices into a plurality of groups of first vertices” where the Records from a database table have been grouped into thirty-two partitions, numbered 1 through 32. Primary copies and secondary replicas of each of the partitions are distributed among 
Therefore, the partitioning of data associated with the database is reasonably equated to the claimed concept of groups of first vertices.
Therefore, the rejection under 35 U.S.C. 103 is maintained for claims 1 and 10.

Applicants arguments regarding other limitations are fully considered but are moot because the arguments are directed towards amended claims, thus necessitated the new ground of rejection as presented in this Office action. Please see the rejection below. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1-2, 9-11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over CAI; Le (US 20160179642 A1) in view of Dress; William B. (US 20140044430 A1).

Regarding independent claim 1, CAI; Le (US 20160179642 A1) teaches, a computing system comprising: one or more processors; and one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform a method for shuffling data (Abstract, Fig. 1) accessible by a first set of vertices into partitions corresponding to a second set of vertices, the method comprising: assigning the first vertices into a plurality of groups of first vertices (Paragraph  [0008] a method includes dividing a database into a plurality of primary partitions (first set of vertices), storing the primary partitions on a plurality of nodes associated with a computer network, wherein the primary partitions are substantially evenly distributed among the nodes and the primary partitions are available to serve. Also see Fig. 3 Paragraph [0039] among the nodes 46 of a cluster of servers associated with a database. Records from a database table have been grouped into thirty-two partitions, numbered 1 through 32. Primary copies and secondary replicas of each of 
CAI fails to explicitly teach, assigning a plurality of intermediate vertices, each of the intermediate vertices corresponding to one of the plurality of groups of first vertices and corresponding to multiple of the partitions, such that each group of first vertices has a corresponding set of intermediate vertices, and such that each of the partitions has at least one corresponding intermediate vertex within the corresponding set of intermediate vertices for the corresponding group of first vertices; for each group of first vertices, shuffling the data from the first vertices of the corresponding group of first vertices into the corresponding set of intermediate vertices for that group of first vertices, such that each of the intermediate vertices in the corresponding set of intermediate vertices for that group of first vertices has data for its corresponding multiple partitions; grouping the intermediate vertices into groups such that each of the intermediate vertices in a group has data for the same corresponding multiple partitions; and for each group of intermediate vertices that corresponds to a same corresponding multiple partitions,  shuffling the data from each vertex in that group of intermediate vertices into each of multiple corresponding second vertices such that each second vertex has data for an assigned partition of the same corresponding multiple partitions.
Dress; William B. (US 20140044430 A1) teaches, assigning a plurality of intermediate vertices, each of the intermediate vertices corresponding to one of the plurality of groups of first vertices and 
    PNG
    media_image1.png
    139
    278
    media_image1.png
    Greyscale
corresponding to multiple of the partitions, such that each group of first vertices has a corresponding set of intermediate vertices, and such that each of the partitions has at least one corresponding intermediate vertex within the corresponding set of intermediate vertices for the corresponding group of first vertices (Fig.3 each group of first vertices has a corresponding set of intermediate vertices 320, 321,322 and 323, and such that each of the partitions 300, 302, 304 and 306 has at least one corresponding intermediate vertex within the corresponding set of intermediate vertices for the corresponding group of first vertices).
for each group of first vertices, shuffling the data from the first vertices of the corresponding group of first vertices into the corresponding set of intermediate vertices for that group of first vertices (In Fig 3 Paragraphs [0032], [0033] elements 310, 312, 314 and 316 are the groups/sets of first vertices in broadcast/ shuffling the data distribution module), such that each of the intermediate vertices in the corresponding set of intermediate vertices for that group of first vertices has data for its corresponding multiple partitions (In Fig. 3 elements 300, 302, 304 and 306, the data from the groups of first vertices is shuffled/broadcasted/distributed between four intermediate vertices 320, 321, 322 and 323 for that group that has data for its corresponding partitions for broadcast distribution model where the input signal is distributed into four intermediate vertices which are fully interconnected);
grouping the intermediate vertices into groups such that each of the intermediate vertices in a group has data for the same corresponding multiple partitions; and for each group of intermediate vertices that corresponds to a same corresponding multiple partitions,  shuffling the data from each vertex in that group of intermediate vertices into each of multiple corresponding second vertices such that each second vertex has data for an assigned partition of the same corresponding multiple partitions (In Fig 3 Paragraph [0033] Elements 330, 332, 334 and 336 are the grouping/gathering of data from the intermediate vertices that has data from the corresponding multiple partitions which are the second set of vertices);
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of CAI by providing a method of Broadcast distribution module as taught by Dress et al (Paragraph [0005]). 
One of the ordinary skill in the art would have been motivated to make this modification by providing method and an apparatus comprising operating a modular interconnect including an mn-by-mn fully connected, direct broadcast, point-to-point, all-to-all interconnect fabric, wherein the mn-by-mn fully connected, direct broadcast, point-to-point, all-to-all interconnect fabric is non-blocking and congestion free, wherein m is an integer .gtoreq.2 and n is an integer .gtoreq.2, including distributing each of mn inputs to each and every one of mn outputs as taught by Dress et al (Paragraph [0015], Abstract)

Regarding dependent claim 2, CAI, and Dress et al teach, the computing system in accordance with claim 1. 
CAI further teaches, the act of assigning the first vertices into a plurality of groups of first vertices comprising: assigning the first vertices into groups of equal or approximately equal size, the size (Paragraph [0023]The partitioner 12 may divide, or partition, information data associated with a database into various data groupings, or partitions, of equal, similar or dissimilar sizes. For example, the partitioner 12 may utilize a hash function operating on a key value associated with each data item or segment of information in the database to create a unique identifier that further associates the data item or segment of information with an individual partition. In a preferred embodiment, the partitions are of relatively similar or nearly equal sizes).

Regarding dependent claim 9, CAI, and Dress et al teach, the computing system in claim 1. 
Dress et al further teaches, wherein for each of at least one group of intermediate vertices that correspond to a set of like multiple partitions, the act of shuffling the data from that group of intermediate vertices into each of multiple corresponding second vertices such that each second vertex has data for an assigned partition comprises: assigning the group of intermediate vertices into a plurality of subgroups of intermediate vertices (In Fig 3 Paragraph [0033] Elements 320, 321, 322 and 323 are the plurality of subgroups of the intermediate vertices for multiple partitions 300, 302,304 and 306);
assigning a second plurality of intermediate vertices, each of the second intermediate vertices corresponding to one of the plurality of subgroups of first intermediate vertices and corresponding to 
    PNG
    media_image1.png
    139
    278
    media_image1.png
    Greyscale
multiple of the partitions, such that each subgroup of intermediate vertices has a corresponding set of the second plurality of intermediate vertices, and such that each of all of the partitions corresponding to the group of intermediate vertices has a corresponding intermediate vertex within the corresponding set of the second plurality of intermediate vertices for the corresponding subgroup of intermediate vertices (In Fig 3 Paragraph [0033] Elements 320, 321, 322 and 323 are the plurality of intermediate vertices for multiple partitions and 330, 332, 334 and 336 are the plurality of subgroups of intermediate vertices. The subgroups are the grouping/gathering of data such that each of all of the partitions corresponding to the group of intermediate vertices has a corresponding intermediate vertex within the corresponding set of the second plurality of intermediate vertices for the corresponding subgroup of intermediate vertices);
for each subgroup of the intermediate vertices, shuffling the data from the intermediate vertices of the corresponding subgroup of intermediate vertices into the corresponding set of the second plurality of intermediate vertices for that subgroup of intermediate vertices, such that each of the intermediate vertices in the corresponding set of the second plurality intermediate vertices for that subgroup of intermediate vertices has data for its corresponding multiple partitions; and for each group of intermediate vertices of the second plurality of intermediate vertices that correspond to a set of like multiple partitions, shuffling the data from that group of intermediate vertices of the second plurality of intermediate vertices into each of multiple corresponding second vertices such that each second vertex has data for an assigned partition  (In Fig 3 Paragraph [0033] Elements 320, 321, 322 and 323 are the plurality of intermediate vertices for multiple partitions and 330, 332, 334 and 336 are the plurality of subgroups of intermediate vertices. The subgroups are the grouping/gathering of data from the intermediate vertices that corresponds to a set of like multiple partitions of intermediate vertices which are the second set of vertices);

Regarding independent claim 10, CAI; Le (US 20160179642 A1) teaches, a method for shuffling data accessible by a first set of vertices into partitions corresponding to a second set of vertices, the method comprising: assigning the first vertices into a plurality of groups of first vertices (Paragraph  [0008] a method includes dividing a database into a plurality of primary partitions (first set of vertices), storing the primary partitions on a plurality of nodes associated with a computer network, wherein the primary partitions are substantially evenly distributed among the nodes and the primary partitions are available to serve. Also see Fig. 3 Paragraph [0039] among the nodes 46 of a cluster of servers associated with a database. Records from a database table have been grouped into thirty-two partitions, numbered 1 through 32. Primary copies and secondary replicas of each of the partitions are distributed among a cluster of eight computer nodes, designated N1 through N8 (eight clusters/groups have been assigned). Also see Paragraph [0023] The partitioner 12 may divide, or partition, information data associated with a database into various data groupings, or partitions, of equal, similar or dissimilar sizes. In a preferred embodiment, the partitions are of relatively similar or nearly equal sizes (i.e., the data is distributed/partitioned/divided into groups which are the first vertices). 
CAI fails to explicitly teach, assigning a plurality of intermediate vertices, each of the intermediate vertices corresponding to one of the plurality of groups of first vertices and corresponding to multiple of the partitions, such that each group of first vertices has a corresponding set of intermediate vertices, and such that each of the partitions has at least one corresponding intermediate vertex within the corresponding set of intermediate vertices for the corresponding group of first vertices; for each group of first vertices, shuffling the data from the first vertices of the corresponding group of first vertices into the corresponding set of intermediate vertices for that group of first vertices, such that each of the intermediate vertices in the corresponding set of intermediate vertices for that group of first vertices has data for its corresponding multiple partitions; grouping the intermediate vertices into groups such that each of the intermediate vertices in a group has data for the same corresponding multiple partitions; and for each group of intermediate vertices that corresponds to a same corresponding multiple partitions, shuffling the data from each vertex in that group of intermediate vertices into each of multiple corresponding second vertices such that each second vertex has data for an assigned partition of the same corresponding multiple partitions.
Dress; William B. (US 20140044430 A1) teaches, assigning a plurality of intermediate vertices, each of the intermediate vertices corresponding to one of the plurality of groups of first vertices and corresponding to multiple of the partitions, such that each group of first vertices has a corresponding set of intermediate vertices, and such that each of the partitions has at least one corresponding intermediate vertex within the corresponding set of intermediate vertices for the corresponding group of first vertices (Fig.3 each group of first vertices has a corresponding set of intermediate vertices 320, 321,322 and 323, and such that each of the partitions 300, 302, 304 and 306 has at least one corresponding intermediate vertex within the corresponding set of intermediate vertices for the corresponding group of first vertices).

    PNG
    media_image1.png
    139
    278
    media_image1.png
    Greyscale
for each group of first vertices, shuffling the data from the first vertices of the corresponding group of first vertices into the corresponding set of intermediate vertices for that group of first vertices (In Fig 3 Paragraphs [0032], [0033] elements 310, 312, 314 and 316 are the groups/sets of first vertices in broadcast/ shuffling the data distribution module), such that each of the intermediate vertices in the corresponding set of intermediate vertices for that group of first vertices has data for its corresponding multiple partitions (In Fig. 3 elements 300, 302, 304 and 306, the data from the groups of first vertices is shuffled/broadcasted/distributed between four intermediate vertices 320, 321, 322 and 323 for that group that has data for its corresponding partitions for broadcast distribution model where the input signal is distributed into four intermediate vertices which are fully interconnected);
grouping the intermediate vertices into groups such that each of the intermediate vertices in a group has data for the same corresponding multiple partitions; and for each group of intermediate vertices that corresponds to a same corresponding multiple partitions, shuffling the data from each vertex in that group of intermediate vertices into each of multiple corresponding second vertices such that each second vertex has data for an assigned partition of the same corresponding multiple partitions (In Fig 3 Paragraph [0033] Elements 330, 332, 334 and 336 are the grouping/gathering of data from the intermediate vertices that has data from the corresponding multiple partitions which are the second set of vertices);
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of CAI by providing a method of Broadcast distribution module as taught by Dress et al (Paragraph [0005]). 
One of the ordinary skill in the art would have been motivated to make this modification by providing method and an apparatus comprising operating a modular interconnect including an mn-by-mn fully connected, direct broadcast, point-to-point, all-to-all interconnect fabric, wherein the mn-by-mn fully connected, direct broadcast, point-to-point, all-to-all interconnect fabric is non-blocking and congestion free, wherein m is an integer .gtoreq.2 and n is an integer .gtoreq.2, including distributing each of mn inputs to each and every one of mn outputs as taught by Dress et al (Paragraph [0015], Abstract)

Regarding dependent claim 11, CAI, and Dress et al teach, the method in accordance with claim 10. 
CAI further teaches, the act of assigning the first vertices into a plurality of groups of first vertices comprising: assigning the first vertices into groups of equal or approximately equal size, the size (Paragraph [0023]The partitioner 12 may divide, or partition, information data associated with a database into various data groupings, or partitions, of equal, similar or dissimilar sizes. For example, the partitioner 12 may utilize a hash function operating on a key value associated with each data item or segment of information in the database to create a unique identifier that further associates the data item or segment of information with an individual partition. In a preferred embodiment, the partitions are of relatively similar or nearly equal sizes).

Regarding dependent claim 18, CAI, and Dress et al teach, the method in Claim 10.
Dress et al further teaches, wherein for each of at least one group of intermediate vertices that correspond to a set of like multiple partitions, the act of shuffling the data from that group of intermediate vertices into each of multiple corresponding second vertices such that each second vertex has data for an assigned partition comprises: assigning the group of intermediate vertices into a plurality of subgroups of intermediate vertices (In Fig 3 Paragraph [0033] Elements 320, 321, 322 and 323 are the plurality of subgroups of the intermediate vertices for multiple partitions 300, 302,304 and 306);
assigning a second plurality of intermediate vertices, each of the second intermediate vertices corresponding to one of the plurality of subgroups of first intermediate vertices and corresponding to multiple of the partitions, such that each subgroup of intermediate vertices has a corresponding set of the second plurality of intermediate vertices, and such that each of all of the partitions corresponding to the group of intermediate vertices has a corresponding intermediate vertex within the corresponding set of the second plurality of intermediate vertices for the corresponding subgroup of intermediate vertices (In Fig 3 Paragraph [0033] Elements 320, 321, 322 and 323 are the plurality of intermediate vertices for multiple partitions and 330, 332, 334 and 336 are the plurality of subgroups of intermediate vertices. The subgroups are the grouping/gathering of data such that each of all of the partitions corresponding to the group of intermediate vertices has a corresponding intermediate vertex within the corresponding set of the second plurality of intermediate vertices for the corresponding subgroup of intermediate vertices);
for each subgroup of the intermediate vertices, shuffling the data from the intermediate vertices of the corresponding subgroup of intermediate vertices into the corresponding set of the second plurality of intermediate vertices for that subgroup of intermediate vertices, such that each of the intermediate vertices in the corresponding set of the second plurality intermediate vertices for that subgroup of intermediate vertices has data for its corresponding multiple partitions; and for each group of intermediate vertices of the second plurality of intermediate vertices that correspond to a set of like multiple partitions, shuffling the data from that group of intermediate vertices of the second plurality of intermediate vertices into each of multiple corresponding second vertices such that each second vertex has data for an assigned partition (In Fig 3 Paragraph [0033] Elements 320, 321, 322 and 323 are the plurality of intermediate vertices for multiple partitions and 330, 332, 334 and 336 are the plurality of subgroups of intermediate vertices. The subgroups are the grouping/gathering of data from the intermediate vertices that corresponds to a set of like multiple partitions of intermediate vertices which are the second set of vertices);

5. 	Claims 3-8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over CAI; Le (US 20160179642 A1) in view of Dress; William B. (US 20140044430 A1) and in further view of Xiao; Wei (US 9330158 B1).

Regarding dependent claim 3, CAI, and Dress et al teach, the computing system in accordance with claim 2. 
CAI, and Dress et al fails to explicitly teach, the size of each of the plurality of groups being determined by a configurable fan-in factor, and being equal to or approximately equal to the configurable fan-in factor.
Xiao; Wei (US 9330158 B1) teaches, the size of each of the plurality of groups being determined by a configurable fan-in factor, and being equal to or approximately equal to the configurable fan-in factor (Col 8 Lines 64-66 Embodiments may maintain information describing partition assignments, fan-out partitions, replication partners and so forth. When a request to perform a range query has been received, operation 802 may be performed to determine what fan-out groups and fan-out partitions should be involved in processing the query (i.e., the size is determined by fan-out factor). Also see Col 6 Lines 43-54 Leading key portion 402 may be applied to partition function 406 to determine a destination fan-out group for storing the new item. The destination partition may be selected based on a placement appropriate for performing range queries. Appropriate placement may comprise grouping items based on a natural ordering of the leading portion of the table's primary keys, of which leading key portion 402 is one instance. A fan-out group, such as fan-out groups 416, 418, and 420, may each comprise one or more fan-out partitions that share workload related to performing write operations. For example, fan-out group 418 may be comprised of fan-out partitions 410, 412 and 414).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of CAI, and Dress et al to provide techniques described herein may be employed to detect increased workload and add fan-out partitions to a fan-out group as taught by Xiao et al (Col 9 Lines 41-43). 
One of the ordinary skill in the art would have been motivated to make this modification Embodiments may compare the workload processed by each fan-out group to determine how workload is distributed. The leading key portions in the map may be evaluated against a pattern specified in criteria included in the range query received at operation 800. The result of the evaluation may be a list of fan-out groups and fan-out partitions that should participate in processing the range query. Obtaining these values is depicted by operations 804 and 806 as taught by Xiao et al (Col 9 Lines 5-11).

Regarding dependent claim 4, CAI, Dress et al and Xiao et al teach, the computing system in accordance with Claim 3. 
Dress et al further teaches, for each group of first vertices, the act of shuffling the data from the first vertices of the corresponding group of first vertices into the corresponding set of intermediate vertices for that group of first vertices comprising: for each of the first vertices into corresponding group of first vertices, broadcasting data from the first vertex to each of the intermediate vertices in the corresponding set of intermediate vertices for that group of first vertices (In Fig. 3 elements 300, 302, 304 and 306, the data from the groups of first vertices is shuffled/broadcasted/distributed between four intermediate vertices 320, 321, 322 and 323 for that group that has data for its corresponding partitions for broadcast distribution model where the input signal is distributed into four intermediate vertices which are fully interconnected);

Regarding dependent claim 5, CAI, Dress et al and Xiao et al teach, the computing system in accordance with Claim 4. 
Dress et al further teaches, wherein for each of at least one group of intermediate vertices that correspond to a set of like multiple partitions, the act of shuffling the data from that group of intermediate vertices into each of multiple corresponding second vertices such that each second vertex has data for an assigned partition comprises: recursively performing the method of claim 4 (See the rejection for claim 4. Also see Paragraph  [0034] This pattern is repeated in each of the subsequent modules as shown by the connections between the remaining broadcast distribution modules 302, 304, and 306 such that such that each broadcast distribution module is connected to each node interface controller and each node interface controller receives connections from each broadcast distribution module) on the act of shuffling the data from the intermediate vertices until a size of each subgroup of intermediate vertices is at or below the configurable fan-in factor … (In Fig. 3 elements 300, 302, 304 and 306, the data from the groups of first vertices is shuffled/broadcasted/distributed between four intermediate vertices 320, 321, 322 and 323 for that group that has data for its corresponding partitions for broadcast distribution model where the input signal is distributed into four intermediate vertices which are fully interconnected. [0035] The function of the fan-out circuits mentioned above is required in the node interface controllers 330, 332, 334, and 332. For the exit side of the node interface controllers, there must be a 4n-by-1 fan-in so that each of the different 4n inputs to each node interface controller may be present on each of the 4n output lines (in the interconnects of FIG. 1 and FIG. 2, these fan-ins were n-by-1). Again, these fan-out and fan-in devices are known to those of skill familiar with the art of digital electronic circuitry and are available to digital designers either as integrated-circuit devices or circuit representations of standard and known design (shuffling the data for the set of partitions is repeated for the remaining partitions which is equal to the fan out factor)).
Xiao et al further teaches, …such that any subgroup of intermediate vertices that directly shuffles data into the multiple corresponding second vertices is no larger than the configurable fan-in factor (Col 8 Lines 64-66 Embodiments may maintain information describing partition assignments, fan-out partitions, replication partners and so forth. When a request to perform a range query has been received, operation 802 may be performed to determine what fan-out groups and fan-out partitions should be involved in processing the query (i.e., the size is determined by fan-out factor). Also see Col 6 Lines 43-54 Leading key portion 402 may be applied to partition function 406 to determine a destination fan-out group for storing the new item. The destination partition may be selected based on a placement appropriate for performing range queries. Appropriate placement may comprise grouping items based on a natural ordering of the leading portion of the table's primary keys, of which leading key portion 402 is one instance. A fan-out group, such as fan-out groups 416, 418, and 420, may each comprise one or more fan-out partitions that share workload related to performing write operations. For example, fan-out group 418 may be comprised of fan-out partitions 410, 412 and 414).

Regarding dependent claim 6, CAI, Dress et al and Xiao et al teach, the computing system in accordance with Claim 4. 
Dress et al further teaches, wherein for each of the groups of intermediate vertices that correspond to a set of like multiple partitions, the act of shuffling the data from that group of intermediate vertices into each of multiple corresponding second vertices such that each second vertex has data for an assigned partition comprises: recursively performing the method of Claim 4 (See the rejection for claim 4. Also see Paragraph  [0034] This pattern is repeated in each of the subsequent modules as shown by the connections between the remaining broadcast distribution modules 302, 304, and 306 such that such that each broadcast distribution module is connected to each node interface controller and each node interface controller receives connections from each broadcast distribution module) on the act of shuffling the data from the intermediate vertices until a size of each subgroup of intermediate vertices is at or below the configurable fan-in factor … (In Fig. 3 elements 300, 302, 304 and 306, the data from the groups of first vertices is shuffled/broadcasted/distributed between four intermediate vertices 320, 321, 322 and 323 for that group that has data for its corresponding partitions for broadcast distribution model where the input signal is distributed into four intermediate vertices which are fully interconnected. [0035] The function of the fan-out circuits mentioned above is required in the node interface controllers 330, 332, 334, and 332. For the exit side of the node interface controllers, there must be a 4n-by-1 fan-in so that each of the different 4n inputs to each node interface controller may be present on each of the 4n output lines (in the interconnects of FIG. 1 and FIG. 2, these fan-ins were n-by-1). Again, these fan-out and fan-in devices are known to those of skill familiar with the art of digital electronic circuitry and are available to digital designers either as integrated-circuit devices or circuit representations of standard and known design (shuffling the data for the set of partitions is repeated for the remaining partitions which is equal to the fan out/fan-in factor)),
Xiao et al further teaches, …such that any subgroup of intermediate vertices that directly shuffles data into the multiple corresponding second vertices is no larger than the configurable fan-in factor (Col 8 Lines 64-66 Embodiments may maintain information describing partition assignments, fan-out partitions, replication partners and so forth. When a request to perform a range query has been received, operation 802 may be performed to determine what fan-out groups and fan-out partitions should be involved in processing the query (i.e., the size is determined by fan-out factor). Also see Col 6 Lines 43-54 Leading key portion 402 may be applied to partition function 406 to determine a destination fan-out group for storing the new item. The destination partition may be selected based on a placement appropriate for performing range queries. Appropriate placement may comprise grouping items based on a natural ordering of the leading portion of the table's primary keys, of which leading key portion 402 is one instance. A fan-out group, such as fan-out groups 416, 418, and 420, may each comprise one or more fan-out partitions that share workload related to performing write operations. For example, fan-out group 418 may be comprised of fan-out partitions 410, 412 and 414).

Regarding dependent claim 7, CAI and Dress et al teach, the computing system in accordance with Claim 1. 
Dress et al further teaches, wherein for each of at least one group of intermediate vertices that correspond to a set of like multiple partitions, the act of shuffling the data from that group of intermediate vertices into each of multiple corresponding second vertices such that each second vertex has data for an assigned partition comprises: recursively performing the method of Claim 1 (See the rejection for claim 1. Also see Paragraph  [0034] This pattern is repeated in each of the subsequent modules as shown by the connections between the remaining broadcast distribution modules 302, 304, and 306 such that such that each broadcast distribution module is connected to each node interface controller and each node interface controller receives connections from each broadcast distribution module) on the act of shuffling the data from the intermediate vertices until a size of each subgroup of intermediate vertices is at or below a particular size … (In Fig. 3 elements 300, 302, 304 and 306, the data from the groups of first vertices is shuffled/broadcasted/distributed between four intermediate vertices 320, 321, 322 and 323 for that group that has data for its corresponding partitions for broadcast distribution model where the input signal is distributed into four intermediate vertices which are fully interconnected. [0035] The function of the fan-out circuits mentioned above is required in the node interface controllers 330, 332, 334, and 332. For the exit side of the node interface controllers, there must be a 4n-by-1 fan-in so that each of the different 4n inputs to each node interface controller may be present on each of the 4n output lines (in the interconnects of FIG. 1 and FIG. 2, these fan-ins were n-by-1). Again, these fan-out and fan-in devices are known to those of skill familiar with the art of digital electronic circuitry and are available to digital designers either as integrated-circuit devices or circuit representations of standard and known design (shuffling the data for the set of partitions is repeated for the remaining partitions which is equal to the fan out/fan-in factor)),
CAI, and Dress et al fails to explicitly teach, …such that any subgroup of intermediate vertices that directly shuffles data into the multiple corresponding second vertices is no larger than the particular size.
Xiao et al teaches, …such that any subgroup of intermediate vertices that directly shuffles data into the multiple corresponding second vertices is no larger than the particular size (Col 8 Lines 64-66 Embodiments may maintain information describing partition assignments, fan-out partitions, replication partners and so forth. When a request to perform a range query has been received, operation 802 may be performed to determine what fan-out groups and fan-out partitions should be involved in processing the query (i.e., the size is determined by fan-out factor). Also see Col 6 Lines 43-54 Leading key portion 402 may be applied to partition function 406 to determine a destination fan-out group for storing the new item. The destination partition may be selected based on a placement appropriate for performing range queries. Appropriate placement may comprise grouping items based on a natural ordering of the leading portion of the table's primary keys, of which leading key portion 402 is one instance. A fan-out group, such as fan-out groups 416, 418, and 420, may each comprise one or more fan-out partitions that share workload related to performing write operations. For example, fan-out group 418 may be comprised of fan-out partitions 410, 412 and 414).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of CAI, and Dress et al to provide techniques described herein may be employed to detect increased workload and add fan-out partitions to a fan-out group as taught by Xiao et al (Col 9 Lines 41-43). 
One of the ordinary skill in the art would have been motivated to make this modification Embodiments may compare the workload processed by each fan-out group to determine how workload is distributed. The leading key portions in the map may be evaluated against a pattern specified in criteria included in the range query received at operation 800. The result of the evaluation may be a list of fan-out groups and fan-out partitions that should participate in processing the range query. Obtaining these values is depicted by operations 804 and 806. as taught by Xiao et al (Col 9 Lines 5-11).

Regarding dependent claim 8, CAI and Dress et al teach, the computing system in accordance with Claim 1. 
Dress et al further teaches, wherein for each of the groups of intermediate vertices that correspond to a set of like multiple partitions, the act of shuffling the data from that group of intermediate vertices into each of multiple corresponding second vertices such that each second vertex has data for an assigned partition comprises: recursively performing the method of Claim 1 (See the rejection for claim 1. Also see Paragraph  [0034] This pattern is repeated in each of the subsequent modules as shown by the connections between the remaining broadcast distribution modules 302, 304, and 306 such that such that each broadcast distribution module is connected to each node interface controller and each node interface controller receives connections from each broadcast distribution module) on the act of shuffling the data from the intermediate vertices until a size of each subgroup of intermediate vertices is at or below a particular size … (In Fig. 3 elements 300, 302, 304 and 306, the data from the groups of first vertices is shuffled/broadcasted/distributed between four intermediate vertices 320, 321, 322 and 323 for that group that has data for its corresponding partitions for broadcast distribution model where the input signal is distributed into four intermediate vertices which are fully interconnected. [0035] The function of the fan-out circuits mentioned above is required in the node interface controllers 330, 332, 334, and 332. For the exit side of the node interface controllers, there must be a 4n-by-1 fan-in so that each of the different 4n inputs to each node interface controller may be present on each of the 4n output lines (in the interconnects of FIG. 1 and FIG. 2, these fan-ins were n-by-1). Again, these fan-out and fan-in devices are known to those of skill familiar with the art of digital electronic circuitry and are available to digital designers either as integrated-circuit devices or circuit representations of standard and known design (shuffling the data for the set of partitions is repeated for the remaining partitions which is equal to the fan out/fan-in factor)),
CAI, and Dress et al fails to explicitly teach, …such that any subgroup of intermediate vertices that directly shuffles data into the multiple corresponding second vertices is no larger than the particular size.
Xiao et al teaches, …such that any subgroup of intermediate vertices that directly shuffles data into the multiple corresponding second vertices is no larger than the particular size (Col 8 Lines 64-66 Embodiments may maintain information describing partition assignments, fan-out partitions, replication partners and so forth. When a request to perform a range query has been received, operation 802 may be performed to determine what fan-out groups and fan-out partitions should be involved in processing the query (i.e., the size is determined by fan-out factor). Also see Col 6 Lines 43-54 Leading key portion 402 may be applied to partition function 406 to determine a destination fan-out group for storing the new item. The destination partition may be selected based on a placement appropriate for performing range queries. Appropriate placement may comprise grouping items based on a natural ordering of the leading portion of the table's primary keys, of which leading key portion 402 is one instance. A fan-out group, such as fan-out groups 416, 418, and 420, may each comprise one or more fan-out partitions that share workload related to performing write operations. For example, fan-out group 418 may be comprised of fan-out partitions 410, 412 and 414).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of CAI, and Dress et al to provide techniques described herein may be employed to detect increased workload and add fan-out partitions to a fan-out group as taught by Xiao et al (Col 9 Lines 41-43). 
One of the ordinary skill in the art would have been motivated to make this modification Embodiments may compare the workload processed by each fan-out group to determine how workload is distributed. The leading key portions in the map may be evaluated against a pattern specified in criteria included in the range query received at operation 800. The result of the evaluation may be a list of fan-out groups and fan-out partitions that should participate in processing the range query. Obtaining these values is depicted by operations 804 and 806. as taught by Xiao et al (Col 9 Lines 5-11).

Regarding dependent claim 12, CAI, and Dress et al teach, the method in accordance with claim 11. 
CAI, and Dress et al fails to explicitly teach, the size of each of the plurality of groups being determined by a configurable fan-in factor, and being equal to or approximately equal to the configurable fan-in factor 
Xiao; Wei (US 9330158 B1) teaches, the size of each of the plurality of groups being determined by a configurable fan-in factor, and being equal to or approximately equal to the configurable fan-in factor (Col 8 Lines 64-66 Embodiments may maintain information describing partition assignments, fan-out partitions, replication partners and so forth. When a request to perform a range query has been received, operation 802 may be performed to determine what fan-out groups and fan-out partitions should be involved in processing the query (i.e., the size is determined by fan-out factor). Also see Col 6 Lines 43-54 Leading key portion 402 may be applied to partition function 406 to determine a destination fan-out group for storing the new item. The destination partition may be selected based on a placement appropriate for performing range queries. Appropriate placement may comprise grouping items based on a natural ordering of the leading portion of the table's primary keys, of which leading key portion 402 is one instance. A fan-out group, such as fan-out groups 416, 418, and 420, may each comprise one or more fan-out partitions that share workload related to performing write operations. For example, fan-out group 418 may be comprised of fan-out partitions 410, 412 and 414).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of CAI, and Dress et al to provide techniques described herein may be employed to detect increased workload and add fan-out partitions to a fan-out group as taught by Xiao et al (Col 9 Lines 41-43). 
One of the ordinary skill in the art would have been motivated to make this modification Embodiments may compare the workload processed by each fan-out group to determine how workload is distributed. The leading key portions in the map may be evaluated against a pattern specified in criteria included in the range query received at operation 800. The result of the evaluation may be a list of fan-out groups and fan-out partitions that should participate in processing the range query. Obtaining these values is depicted by operations 804 and 806 as taught by Xiao et al (Col 9 Lines 5-11).

Regarding dependent claim 13, CAI, Dress et al and Xiao et al teach, the method in accordance with claim 12. 
Dress et al further teaches, for each group of first vertices, the act of shuffling the data from the first vertices of the corresponding group of first vertices into the corresponding set of intermediate vertices for that group of first vertices comprising: for each of the first vertices into corresponding group of first vertices, broadcasting data from the first vertex to each of the intermediate vertices in the corresponding set of intermediate vertices for that group of first vertices (In Fig. 3 elements 300, 302, 304 and 306, the data from the groups of first vertices is shuffled/broadcasted/distributed between four intermediate vertices 320, 321, 322 and 323 for that group that has data for its corresponding partitions for broadcast distribution model where the input signal is distributed into four intermediate vertices which are fully interconnected).

Regarding dependent claim 14, CAI, Dress et al and Xiao et al teach, the method in accordance with claim 13. 
Dress et al further teaches, wherein for each of at least one group of intermediate vertices that correspond to a set of like multiple partitions, the act of shuffling the data from that group of intermediate vertices into each of multiple corresponding second vertices such that each second vertex has data for an assigned partition comprises: recursively performing the method of Claim 13 (See the rejection for claim 13. Also see Paragraph  [0034] This pattern is repeated in each of the subsequent modules as shown by the connections between the remaining broadcast distribution modules 302, 304, and 306 such that such that each broadcast distribution module is connected to each node interface controller and each node interface controller receives connections from each broadcast distribution module) on the act of shuffling the data from the intermediate vertices until a size of each subgroup of intermediate vertices is at or below the configurable fan-in factor, … (In Fig. 3 elements 300, 302, 304 and 306, the data from the groups of first vertices is shuffled/broadcasted/distributed between four intermediate vertices 320, 321, 322 and 323 for that group that has data for its corresponding partitions for broadcast distribution model where the input signal is distributed into four intermediate vertices which are fully interconnected. [0035] The function of the fan-out circuits mentioned above is required in the node interface controllers 330, 332, 334, and 332. For the exit side of the node interface controllers, there must be a 4n-by-1 fan-in so that each of the different 4n inputs to each node interface controller may be present on each of the 4n output lines (in the interconnects of FIG. 1 and FIG. 2, these fan-ins were n-by-1). Again, these fan-out and fan-in devices are known to those of skill familiar with the art of digital electronic circuitry and are available to digital designers either as integrated-circuit devices or circuit representations of standard and known design (shuffling the data for the set of partitions is repeated for the remaining partitions which is equal to the fan out factor)).
Xiao et al further teaches, …such that any subgroup of intermediate vertices that directly shuffles data into the multiple corresponding second vertices is no larger than the configurable fan-in factor (Col 8 Lines 64-66 Embodiments may maintain information describing partition assignments, fan-out partitions, replication partners and so forth. When a request to perform a range query has been received, operation 802 may be performed to determine what fan-out groups and fan-out partitions should be involved in processing the query (i.e., the size is determined by fan-out factor). Also see Col 6 Lines 43-54 Leading key portion 402 may be applied to partition function 406 to determine a destination fan-out group for storing the new item. The destination partition may be selected based on a placement appropriate for performing range queries. Appropriate placement may comprise grouping items based on a natural ordering of the leading portion of the table's primary keys, of which leading key portion 402 is one instance. A fan-out group, such as fan-out groups 416, 418, and 420, may each comprise one or more fan-out partitions that share workload related to performing write operations. For example, fan-out group 418 may be comprised of fan-out partitions 410, 412 and 414).

Regarding dependent claim 15, CAI, Dress et al and Xiao et al teach, the method in accordance with claim 13. 
Dress et al further teaches, wherein for each of the groups of intermediate vertices that correspond to a set of like multiple partitions, the act of shuffling the data from that group of intermediate vertices into each of multiple corresponding second vertices such that each second vertex has data for an assigned partition comprises: recursively performing the method of Claim 13 (See the rejection for claim 13. Also see Paragraph  [0034] This pattern is repeated in each of the subsequent modules as shown by the connections between the remaining broadcast distribution modules 302, 304, and 306 such that such that each broadcast distribution module is connected to each node interface controller and each node interface controller receives connections from each broadcast distribution module) on the act of shuffling the data from the intermediate vertices until a size of each subgroup of intermediate vertices is at or below the configurable fan-in factor  … (In Fig. 3 elements 300, 302, 304 and 306, the data from the groups of first vertices is shuffled/broadcasted/distributed between four intermediate vertices 320, 321, 322 and 323 for that group that has data for its corresponding partitions for broadcast distribution model where the input signal is distributed into four intermediate vertices which are fully interconnected. [0035] The function of the fan-out circuits mentioned above is required in the node interface controllers 330, 332, 334, and 332. For the exit side of the node interface controllers, there must be a 4n-by-1 fan-in so that each of the different 4n inputs to each node interface controller may be present on each of the 4n output lines (in the interconnects of FIG. 1 and FIG. 2, these fan-ins were n-by-1). Again, these fan-out and fan-in devices are known to those of skill familiar with the art of digital electronic circuitry and are available to digital designers either as integrated-circuit devices or circuit representations of standard and known design (shuffling the data for the set of partitions is repeated for the remaining partitions which is equal to the fan out/fan-in factor)),
Xiao et al further teaches, …such that any subgroup of intermediate vertices that directly shuffles data into the multiple corresponding second vertices is no larger than the configurable fan-in factor (Col 8 Lines 64-66 Embodiments may maintain information describing partition assignments, fan-out partitions, replication partners and so forth. When a request to perform a range query has been received, operation 802 may be performed to determine what fan-out groups and fan-out partitions should be involved in processing the query (i.e., the size is determined by fan-out factor). Also see Col 6 Lines 43-54 Leading key portion 402 may be applied to partition function 406 to determine a destination fan-out group for storing the new item. The destination partition may be selected based on a placement appropriate for performing range queries. Appropriate placement may comprise grouping items based on a natural ordering of the leading portion of the table's primary keys, of which leading key portion 402 is one instance. A fan-out group, such as fan-out groups 416, 418, and 420, may each comprise one or more fan-out partitions that share workload related to performing write operations. For example, fan-out group 418 may be comprised of fan-out partitions 410, 412 and 414).

Regarding dependent claim 16, CAI and Dress et al teach, the method in accordance with claim 10. 
Dress et al further teaches, wherein for each of at least one group of intermediate vertices that correspond to a set of like multiple partitions, the act of shuffling the data from that group of intermediate vertices into each of multiple corresponding second vertices such that each second vertex has data for an assigned partition comprises: recursively performing the method of Claim 10 (See the rejection for claim 10. Also see Paragraph  [0034] This pattern is repeated in each of the subsequent modules as shown by the connections between the remaining broadcast distribution modules 302, 304, and 306 such that such that each broadcast distribution module is connected to each node interface controller and each node interface controller receives connections from each broadcast distribution module) on the act of shuffling the data from the intermediate vertices until a size of each subgroup of intermediate vertices is at or below a particular size … (In Fig. 3 elements 300, 302, 304 and 306, the data from the groups of first vertices is shuffled/broadcasted/distributed between four intermediate vertices 320, 321, 322 and 323 for that group that has data for its corresponding partitions for broadcast distribution model where the input signal is distributed into four intermediate vertices which are fully interconnected. [0035] The function of the fan-out circuits mentioned above is required in the node interface controllers 330, 332, 334, and 332. For the exit side of the node interface controllers, there must be a 4n-by-1 fan-in so that each of the different 4n inputs to each node interface controller may be present on each of the 4n output lines (in the interconnects of FIG. 1 and FIG. 2, these fan-ins were n-by-1). Again, these fan-out and fan-in devices are known to those of skill familiar with the art of digital electronic circuitry and are available to digital designers either as integrated-circuit devices or circuit representations of standard and known design (shuffling the data for the set of partitions is repeated for the remaining partitions which is equal to the fan out/fan-in factor)),
CAI, and Dress et al fails to explicitly teach, …such that any subgroup of intermediate vertices that directly shuffles data into the multiple corresponding second vertices is no larger than the particular size.
Xiao et al teaches, …such that any subgroup of intermediate vertices that directly shuffles data into the multiple corresponding second vertices is no larger than the particular size (Col 8 Lines 64-66 Embodiments may maintain information describing partition assignments, fan-out partitions, replication partners and so forth. When a request to perform a range query has been received, operation 802 may be performed to determine what fan-out groups and fan-out partitions should be involved in processing the query (i.e., the size is determined by fan-out factor). Also see Col 6 Lines 43-54 Leading key portion 402 may be applied to partition function 406 to determine a destination fan-out group for storing the new item. The destination partition may be selected based on a placement appropriate for performing range queries. Appropriate placement may comprise grouping items based on a natural ordering of the leading portion of the table's primary keys, of which leading key portion 402 is one instance. A fan-out group, such as fan-out groups 416, 418, and 420, may each comprise one or more fan-out partitions that share workload related to performing write operations. For example, fan-out group 418 may be comprised of fan-out partitions 410, 412 and 414).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of CAI, and Dress et al to provide techniques described herein may be employed to detect increased workload and add fan-out partitions to a fan-out group as taught by Xiao et al (Col 9 Lines 41-43). 
One of the ordinary skill in the art would have been motivated to make this modification Embodiments may compare the workload processed by each fan-out group to determine how workload is distributed. The leading key portions in the map may be evaluated against a pattern specified in criteria included in the range query received at operation 800. The result of the evaluation may be a list of fan-out groups and fan-out partitions that should participate in processing the range query. Obtaining these values is depicted by operations 804 and 806. as taught by Xiao et al (Col 9 Lines 5-11).

Regarding dependent claim 17, CAI and Dress et al teach, the method in accordance with claim 10. 
Dress et al further teaches, wherein for each of the groups of intermediate vertices that correspond to a set of like multiple partitions, the act of shuffling the data from that group of intermediate vertices into each of multiple corresponding second vertices such that each second vertex has data for an assigned partition comprises: recursively performing the method of Claim 10 (See the rejection for claim 10. Also see Paragraph  [0034] This pattern is repeated in each of the subsequent modules as shown by the connections between the remaining broadcast distribution modules 302, 304, and 306 such that such that each broadcast distribution module is connected to each node interface controller and each node interface controller receives connections from each broadcast distribution module)on the act of shuffling the data from the intermediate vertices until a size of each subgroup of intermediate vertices is at or below a particular size … (In Fig. 3 elements 300, 302, 304 and 306, the data from the groups of first vertices is shuffled/broadcasted/distributed between four intermediate vertices 320, 321, 322 and 323 for that group that has data for its corresponding partitions for broadcast distribution model where the input signal is distributed into four intermediate vertices which are fully interconnected. [0035] The function of the fan-out circuits mentioned above is required in the node interface controllers 330, 332, 334, and 332. For the exit side of the node interface controllers, there must be a 4n-by-1 fan-in so that each of the different 4n inputs to each node interface controller may be present on each of the 4n output lines (in the interconnects of FIG. 1 and FIG. 2, these fan-ins were n-by-1). Again, these fan-out and fan-in devices are known to those of skill familiar with the art of digital electronic circuitry and are available to digital designers either as integrated-circuit devices or circuit representations of standard and known design (shuffling the data for the set of partitions is repeated for the remaining partitions which is equal to the fan out/fan-in factor)),
CAI, and Dress et al fails to explicitly teach, …such that any subgroup of intermediate vertices that directly shuffles data into the multiple corresponding second vertices is no larger than the particular size.
Xiao et al teaches, …such that any subgroup of intermediate vertices that directly shuffles data into the multiple corresponding second vertices is no larger than the particular size  (Col 8 Lines 64-66 Embodiments may maintain information describing partition assignments, fan-out partitions, replication partners and so forth. When a request to perform a range query has been received, operation 802 may be performed to determine what fan-out groups and fan-out partitions should be involved in processing the query (i.e., the size is determined by fan-out factor). Also see Col 6 Lines 43-54 Leading key portion 402 may be applied to partition function 406 to determine a destination fan-out group for storing the new item. The destination partition may be selected based on a placement appropriate for performing range queries. Appropriate placement may comprise grouping items based on a natural ordering of the leading portion of the table's primary keys, of which leading key portion 402 is one instance. A fan-out group, such as fan-out groups 416, 418, and 420, may each comprise one or more fan-out partitions that share workload related to performing write operations. For example, fan-out group 418 may be comprised of fan-out partitions 410, 412 and 414).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of CAI, and Dress et al to provide techniques described herein may be employed to detect increased workload and add fan-out partitions to a fan-out group as taught by Xiao et al (Col 9 Lines 41-43). 
One of the ordinary skill in the art would have been motivated to make this modification Embodiments may compare the workload processed by each fan-out group to determine how workload is distributed. The leading key portions in the map may be evaluated against a pattern specified in criteria included in the range query received at operation 800. The result of the evaluation may be a list of fan-out groups and fan-out partitions that should participate in processing the range query. Obtaining these values is depicted by operations 804 and 806. as taught by Xiao et al (Col 9 Lines 5-11).

Conclusion
Applicant’s amendment necessitated the rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164